 

Cas@.3:20-cv,00048-} Dogument #: 60 Filed: 06/08/20 Page 1 of,
Western District of a 3)
Wisconsin “

+ 1
” bo ke nmp §
,4 407

Brandon D Bradley Sr pages
Pla ntitt Brittney Bradley)
ve QO-c- 48
Leigha Weber etal ob...
Defendant

Motion to Eile An Amended
Comolaint

Plainti £4 Brittney Bradley, Cur suant to Rules

ISca) and \9 (a rec A. CIN, P. reqvesT leave.
to file an amended comolaint |

The Court Should arant leave to file @
a complaint Forman v DaviS 371 U.S.

11%, 18H C1WA)
Wy

‘1 he an f (i : ‘ Sa
if , j < a gue di , ae
oe ¢ Pp s fae " " F
; 4 ,F wy; f Twi s b j
fk a hf a ,
rf -

   

 
 

Case: 3:20-cv,00048-\dp | Document #: 60 Filed: 06/08/20 Page 2 Of dara
et * ; hao ch shea Rm
Vin Ay e \)nite ‘J re AL 2

. ms - oe a fos 1 ae ’ my _ 4
WE Siery Vousiti edogd Wii ssonsie

13 dota!
ea ge S

  

Brandon bb Brad ley Se
Plaintitt+

VS JDP.
Leigina weber etal
Defendant

Supple ental Jucisd iction

took 05.0, 3 BT AB US.C

Rursyant to d&% USC. WS.

section (33), 1343, 28 U.S.C 134) Co) Ca)

‘nis Court iS gcanted SupE!¢ ment juris
diction and venue vo Near both State

and Ledecal Clams:

   

    

 

 
 

Case: 3:20-cv-00048-jdp Document #: 60 Filed: 06/08/20 Page 3 of 13

©

Tn Febs0i4 Twas owe emergency orc’

from WCI 40 CCl, When Twas emeraen
CU +cansferred it clearly stated that
Was \dent fied Onder 0.10, 21 and w
S svepose to be @ managed under that *
Oolcyu aS a Trans woman. When T was
erc'd the security director of Wl

tal ced to Lucas Weber to prepare Por
MU arciNal. Bue to the clear discrimin
ation bu Kevin Kallas and his PSUde
ptin Wavpun and CCl Twas eutinn
ar MS Way of homo ehobic inmates and
becoming avictim, AS eartof policy

S$00.70,.27 tran swomen are SUPP ose

to be Single celled due to being R OV,
(C\SK of victim). Fora breif OeFiod Tr
Was Sinole celled. When arrived

to CCH Ds 1 Was Closed and bs a

Was the only SE9 du idin open. Luca
S Weber nd + did Wot have th
€ orope actomidationsS and hous

 

 

 

Ing

7

 
 

(XY Case: 3:20-cv-00048-jdp Document #: 60 Filed: 06/08/20 Page 4 of 13

and made the reckless decision to ace
eprMe AS ainmate, Anybody with sin
Ole cells Were Striepe of Peir accom

idations and if they refused cellmates
they Were hy sically assaulted and
wariced down the hall nude. My heal
4h Was in horrible condition ana my
Diqgest fear was ben Walleed nude
down the hall. Mia Mar Sat Price ca
me +o OY cloor and said “ Cradley
Wout geting a cell e" T said What
Nap pens if L dont, he said‘ your Qoin
Gon Control naked. The Celie +hat

Ne Was ceferrin +O Was Orion GUtou
SCi O-O penly Qay in more. Thad not cam
2 aut xo the other inmates Yet. Secur

WA KINZ UW) +hak TT was CECT R\ and that
ZT had not come out yet and knew that

at was Qoing +o be Harassed. Sgt Price
made hmsell crystal clear that cc!

 

 

 

 
Case: 3:20-cv-00048-jdp Document #: 60 Filed: 06/08/20 Page 5 of 13

O er’ Lice inmates Who assault staff
A+ the ‘me Twas pending Char ges AQ
QINST AWC Staff members that Tw
AS ACquitted of, Terercised My whan
QA Hh amend ment nant to jury triql. The
common ln between WCland CCl Sea
staff ace blue shicts , badges, and Strip
@Bes. He also made itcrustal clear
that iF you get in a fiont iN CUI they do
vt Spray the Fightin iMNmates, then sp
Cay their property. =. AEPlO- Se (iti
ator and took not aS aq threat again
timmy Satexy and erogerty for f, hn
INQ Criminal Charges against WCI sdare
arya *hat is cetaliationof my first ame
nd men+ right +o PLACC® Ly erotest
Freedom of speech. Lr also was a four
teen xh amendment violation of m
duegrocesS rights. He CPrice) tock +
Ne lawinto Ais aon hands and out my
health and Satety atrisk. Against my
better ju da ment T took Mr Gutowsk:
as Go Celmate. We Were in asingle

 

 

 
 

Case: 3:20-cv-00048-jdp Document #: 60 Filed: 06/08/20 Page 6 of 13 cH)

t . .
cell designed for one inmatc. Before 2rd
Shit¥ Sat Price moved Js to adouble bo

nic ce\\. Other inmates began TO nNarrie aii
and nacass US. Tentrusted Orion anc

Showed tem my civil and chimin al paper
wor regarding The ongoin \SSues at
WCE\ and re began to dyirecaten TO oUt me
nad acceSS +o ry mail and said he wa
~S going to jUME On MA CASES. T wast
in No erysical mental Condition to com

bat nim due +o being Severely iW) and gay
@\n Again St My vwrl\l. We argued dail:
and Froid him T wanted him ovt my
ce\\, Secretly began to write l>c

Gam baro andexplain to her about the
for ced Sey favors , inmate S veins atta
Cred by Securit and Ar agge Nude
Gown the hall. Swe wrote Me Bacic Say
Ing T Was never identified Under soo:
T0:,a7Tand self identifying iS Notenoay
Qn tor Single Cell consideration, She
told me +o write Security Which T
Did along with PSU and the Tce
Deet. ecavse of her delioerate

 

 

 

 
 

 

Case: 3:20-cv-00048-jdp Document #: 60 Filed: 06/08/20 Page 7 of 13
Y=
(3

WAN. Serence to my safety and faliny

TO intervene TL began to Write the of. 4:
Deer, Orion Was abruetly moved to Unit
Sand mu TCE was for warded to Ward
en Susah Novalc after § Aas. Also
ducing that time Wrote a Terrorist
tnreat to PSY to Icill staff at We]
and Dodge Co Sheriffs Dept and
that Slip Was Corwarded to Capt Pitzen .W
hile he and the Columbia Count Sheriff

> interviewed me T told him that Orio
\ forced me into Sex ACTS. He then for

warded me to HSU: Nurses Gibbons
and Frank did a supear exam Which
WAS NOT even Close to being in come|
lance with Sane or the P. REA,
Standards. The made @°> Phone call”
+o U.N, ho seital and informed me the
refused +o acceet me and that th
@: Wwovi\d efron ide Santiogotics To ki

WW STI'S". The more logical reason
Was Nucse Gibbons ,Frank,ang

 

 

 

 
 

© } Case: 3:20-cv-00048-jdp Document #: 60 Filed: 06/08/20 Page 8 of 13

everybody housed andempioyed ut Cel
Khew T was Severely ill and T stron
O\ >» aes SuspecF if sent to the
nosertal L would have tested posit

We Lor mercury Which haS Symetom
Sof cancer which Twas in remiss
ion from. UN hospital wovld nave

been Lorced +o report NWA, Appearance
and i\\nesses +o the federal Qovernme

Yr. ZL beaan the anti biotics and fcl+
very a night » im highly Sen cidive
TO meds and wa Shovld be monitored
IN Patient to ensure no reactionS. Orés
\ was brovght back to Bs a where
ne was novsed directly down the

hall from me with our investigation
pending, He and other inmates Would
harass me clailu. © was forced to
ta\lce a ce mate” uoith a oeen PRE,
As investigation . Bw bve to him being
my Cell mate we Nad to Shower

 

 
 

 

3) Case: 3:20-cv-00048-jdp Document #60 Filed: 06/08/20 Page 9 of 13

eo toae tne C and it was very humiliatine
tO endure, My PPLE A Mantes were vial
axed a\\ Tne ne around the board,
Capt Pitzen pulled me gut to signa SNC
(cho not consent) Trefused betause 7
had already endured enougn and told him
T. would persue the issue onthe streets
nat TL made Muy Peace with GOB dave
dq me being Qravel Vl. Leigna Weber
1S the state AREA. codrdinatoc
AND (Sin Charge of operations ;em
HloyeeS equipment, inshtutions
onder her Sugervisionm She is these]

defendant because She \8 SYPPOSE. +0

rope’ Y Lean Wer Staff +o deal with de
Tne women. 1 ecesentas masculine wrth
manly Carts. vé identify GS anencon

Lar myn bi Se tual +rans non Co Atorm
\N9 mnmare and openly LB6TAl A-
A member of this —

 

 

  

 

 

 

 

 

 

 

 

 

 
 

 

 

re
iB } Case: 3:20-cv-00048-jdp Document #: 60 Filed: 06/08/20 Page 10 of 13

Orofected Claas Ot inmnute Ss TL en] O4 Mor
? ants and PEacy Yanan hetore Se xXUa!
males. Because of m contra diction
Ot ihe b.0.Ci idea ot CANSWomM er
Warden Novat, Weber(Leigha) Weber
(Lucas) Gam bar o | Callas, Price, Pitze
N, Frank, Gibbons assumed that
was man\ and Should Aefend my
Sell instead of talan eroper Orecg
UMonsS +O ensure muy Safety. they

'

Clearly Violated mu IGth amend men+
aug | erotectrion ights bY engaging
An feckless discriminating behavior
The above named defendants Were
-A\sSo Nea\rgent oy Not CE Mai nto
ING @w sotetyand secuciry, The
D.O.C. nas aformat of transSwomen
Maris out dated and needs tobe
Vedate d. T suffered menta| physical
emotional Qan and suffering ave to
the actions of Staff \\sted indhis —
Complanrt al SO When “L wrote the
TCAS exammnersS Glass and Odonov |

 
 

 

 

 

Case: 3:20-cv-00048-jdp Document #: 60 Filed: 06/08/20 Page 11 of 13

aN YnO Caled to intervene and take y;nme
Gate Action to remedy the danaer and
harm and was deliberate indi ffrent to
My Need also, Novak ordered Odonovar,
to resect a Properly Lor matted BRE, A.
come aint in this Aon8 AIS Pe garcdin a Nay
INQ 0 Caw ith gq open PRE. A. ca neem

 
  
 

Fiat AEE Ree SS ROR RE rer i ,
rea ia menisci ae Sea HG alg mebibee 1 yy bak ithe:
f HOMELio oe nn eed foo Mle

   

TD pay

on oe

‘Let na \) hae _ eee Diet Nan bradiaaatae ener “a
AS, GIASS) Odonovyan' were dé liberate! |
Avelrent +o plant serious cal Meet
pia Medical Need
Sb Nok Prana ing roger healthcare accem
AN . yo
\datians mental health treatment af4er
A TAPE Violating Qlarntitts Sth amendmen
S erin
rants COvsing pain , Suffering and IN yur

LucaS Weber Noyale Orice Gam baro Pit

/

aren aud Cee farted +o ecotect
WINE +hey Became aware of rape and
did not correct the actTon Wola na
Olar Ate S &thamend men+ sag emmy ot
S Causing pain, suffering and IN \UFY

[Clove S| q

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

(19) Case: 3:20-cv-00048-jdp Document #: 60 Filed: 06/08/20 Page 12 of 13

Sat Price violated Claintit Lirstamend
ment right +o €.g Wt @ Staff assavit
Charges in criminal Covet, and remain

Ing quiet aboot beinglBGTal cay Sing
WA \IEY |

Sgt Price Violated plaintiff i4th amendme
Nt due erocess rights by Feraliating ,ac
+\Ng on behalf of WCI, trying to intimid
ateelaintitf aoout bein LaLTQ | clepriy
in olantit¢ of life, \ ertU andl Prop
erty.

an Leigha Weber, Lucas Weber, Novate

Price, Gibbons Frank, Gambaro, P42
eV", Glass, Odonovan are in Violation

of lar ALE£s INth equal Orotection (ignis
asa LO STAI inmate Gm buy not erovid |
\NQ, ETOELC healthcare treatment, and
Nousing +O coxvect elantiet deer
“Ane plaint\* of te, liberty an

property.

 

 
 

Case: 3:20-cv-00048-jdp Document #: 60 Filed: 06/08/20 Page 13 of 13

@
yy nor Raving ner ctatt property drevnie dp

lg deal with CB OTE I inmaics Gnd RR.

A ) Leigha Weber iS Negisgent under
State tort law

Relief
iv Jury Trial
a $900,

£2. 900,000 monetaryt| CVS ATED
000 punitive dam ages
quamymme 6°" plance with PACA.
Standard S . , |

Ver fication
CPocsuank to 2% U.S.C. & W146 Ddecia
re danis Com plant +rue and correct

3 2 a] we fs k
r £3 =F { f Ps e Aa i
o § j 3 i 5 ‘Fees 4
7 Eig
ws

   

 
